Exhibit 10.1
 
Execution Copy
 
SHARE EXCHANGE AGREEMENT


by and among


SOURCE FINANCIAL, INC.,
a Delaware Corporation,
 
MONEYTECH LIMITED,
an Australian Corporation,
 
MARCO GARIBALDI,


EDWARD DEFEUDIS,


HUGH EVANS,


and


THE SHAREHOLDERS OF MONEYTECH LIMITED
 
Dated as of May 30, 2013
 
 
 

--------------------------------------------------------------------------------

 
 
SHARE EXCHANGEAGREEMENT


SHARE EXCHANGE AGREEMENT (this “Agreement”) dated as of   May 30, 2013 (the
“Execution Date”), by and among SOURCE FINANCIAL, INC., a Delaware corporation
(“Source”), MONEYTECH LIMITED, an Australian corporation (“Moneytech”), MARCO
GARIBALDI, (“Garibaldi”), EDWARD DEFEUDIS, (“DeFeudis”), HUGH EVANS, (“Evans”),
and THE SHAREHOLDERS OF MONEYTECH LIMITED that elect to participate in the
exchange contemplated hereby (the “Moneytech Shareholders”).


Preliminary Statement
 
Source, f/k/a The Wiki Group, Inc., is an early stage technology company, which
provides financial technology solutions primarily in the United States (the
“Wiki Business”). Source’s shares of common stock, par value $0.01 (“Source
Stock”) are quoted on the OTCQB Pink Sheets, currently under the symbol “SRCF,”
and Source is currently a voluntary filer under the Securities Exchange Act of
1934, as amended (the “Exchange Act”).
 
Garibaldi is the Chairman of the board of directors of Source (the “Source
Board”) and DeFeudis is the Chief Executive Officer of Source.  Garibaldi and
DeFeudis are sometimes referred to collectively in this Agreement as the “Source
Representatives”.
 
Moneytech is a financial services firm with operations in Australia. Hugh Evans
is an officer, director and the principal shareholder of Moneytech.
 
Source desires to acquire all of the outstanding shares of Moneytech (the
“Moneytech Shares”) from the Moneytech Shareholders in consideration for
5,300,000 shares of Source Stock (the “Source Exchange Shares”) on the terms and
subject to the conditions set forth in this Agreement (the “Share
Exchange”).  The Moneytech Shareholders have signed or will sign joinder
agreements, in the form attached hereto as Exhibit A (the “Joinder Agreements”),
whereby each Moneytech Shareholder becomes a party to this Agreement and
appoints Hugh Evans his or her attorney-in-fact to execute any agreements that
may be deemed necessary in connection herewith.   For the avoidance of doubt,
the number of Source Exchange Shares to be issued to the Moneytech Shareholders
gives effect to a 1 for 100 reverse stock split recently completed by
Source.  Unless specifically indicated otherwise, all references to an amount of
shares of Source contained herein give effect to such reverse stock split.


The Share Exchange is intended to constitute a reorganization within the meaning
of Section 351 of the Internal Revenue Code of 1986, as amended (the “Code”), or
such other tax free reorganization or restructuring provisions as may be
available under the Code.
 
In connection with the Share Exchange, Source caused WikiTechnologies, Inc., a
Delaware corporation (“Wiki Sub”), to be formed and no later than the
consummation of the Share Exchange, Source shall contribute (the “Contribution”)
to Wiki Sub the assets comprising the Source Business (the “Source Assets”), and
Wiki Sub shall assume all of the liabilities of Source, including the
obligations of the Wiki Business, in exchange for 900 shares of the common stock
of Wiki Sub (the “Transfer of the Wiki Business”), pursuant to the terms of the
Asset Purchase Agreement by and between Source and Wiki Sub in the form annexed
as Exhibit B hereto (the “Contribution Agreement”).
 
As a condition to the Share Exchange, Garibaldi shall deposit 1,120,000 shares
of Source Stock (the “Garibaldi Shares”) and DeFeudis shall deposit 1,120,000
shares of Source Stock (the “DeFeudis Shares,” together with the Garibaldi
Shares, the “GD Escrow Shares”) in escrow with Eaton & Van Winkle LLP (the
“Escrow Agent”) and Source shall deposit in escrow with the Escrow Agent 1,000
shares of the common stock of Wiki Sub, representing all of the outstanding
shares of Wiki Sub (the “Wiki Sub Escrow Shares,” and together with the GD
Escrow Shares, the “Escrow Shares”). The Escrow Shares shall be held by the
Escrow Agent on the terms and subject to the conditions set forth in Section 4.3
of this Agreement and the Escrow Agreement in the form annexed as Exhibit C
hereto (the “Escrow Agreement.)


 
2

--------------------------------------------------------------------------------

 
 
There are currently 4,061,632 shares of Source Stock outstanding.  Source
anticipates that prior to or at about the time of the closing of the transaction
contemplated hereby it will issue or authorize for issuance: i) 300,000 shares
issuable upon exercise of options to be granted to a service provider; ii)
600,000 shares to be issued in consideration for the cancellation of certain
debt currently outstanding; and iii) 338,368 shares to be issued to certain
service providers.  Thus, if the Moneytech Shareholders are issued 5,300,000
shares of Source Stock, upon consummation of the transaction contemplated hereby
there will be 10,600,000 shares of Source Stock outstanding on a fully diluted
basis, without giving effect to an option for 20,000 shares exercisable at a
price of $10.00 per share.
 
NOW, THEREFORE, on the stated premises and for and in consideration of the
mutual covenants and agreements hereinafter set forth and the mutual benefits to
the parties to be derived here from, it is hereby agreed as follows:
 
ARTICLE I
REPRESENTATIONS, COVENANTS AND WARRANTIES OF
SOURCE, DEFEUDIS, AND GARIBALDI


Each of Source, DeFeudis and Garibaldi, jointly and severally, represents and
warrants as follows as an inducement to and to obtain the reliance of Moneytech
Shareholders and Moneytech:


Section 1.1            Organization.


(a)           Source is a corporation duly organized, and validly existing under
the laws of Delaware and has the corporate power and is duly authorized,
qualified, franchised and licensed under all applicable laws, regulations,
ordinances and orders of public authorities to own all of its properties and
assets and to carry on its business in all material respects as it is now being
conducted, including qualification to do business as a foreign corporation in
each jurisdiction in which the character and location of the assets owned by it
or the nature of the business transacted by it requires qualification, which
jurisdictions are listed on Schedule 1.1(a) annexed hereto.  The execution and
delivery of this Agreement does not and the consummation of the transactions
contemplated by this Agreement in accordance with the terms hereof will not
violate any provision of Source’s certificate of incorporation or bylaws, each
as in effect as of the date of this Agreement.  Source has full power, authority
and legal right and has taken all action required by law, its certificate of
incorporation, and its bylaws or otherwise to authorize the execution and
delivery of this Agreement.


                (b)           Schedule 1.1(b) sets forth the subsidiaries of
Source (collectively, the “Source Subsidiaries”) and their respective
jurisdictions of incorporation. Each Source Subsidiary is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation and has the corporate power and is duly
authorized, qualified, franchised and licensed under all applicable laws,
regulations, ordinances and orders of public authorities to own all of its
properties and assets and to carry on its business in all material respects as
it is now being conducted and, in the case of Wiki Sub, as to be conducted after
the Transfer of the Wiki Business, including qualification to do business as a
foreign entity in the states or other jurisdictions in which the character and
location of the assets owned by it or the nature of the business transacted by
it requires qualification.  The execution and delivery of this Agreement does
not and the consummation of the transactions contemplated by this Agreement in
accordance with the terms hereof will not, violate any provision of the
certificate (or articles) of incorporation or by-laws of any of the Source
Subsidiaries. Source owns all of the outstanding equity of each of the Source
Subsidiaries.  Except for the Source Subsidiaries, Source does not own an
interest in any other entity. Wiki Sub has conducted no operations other than
those related to its organization.
 
 
3

--------------------------------------------------------------------------------

 


Section 1.2            Capitalization.


(a)           The authorized capitalization of Source consists of (1)
500,000,000 shares of Source Stock; (2) 10,000,000 shares of Series A Preferred
Stock, par value $0.01 per share; and (3) 5,000 shares of Series B Preferred
Stock, par value $0.001 per share.  There are or as of the closing will be no
shares of the Series A Preferred Stock and 5,000 shares of the Series B
Preferred Stock issued and outstanding.  There are 4,061,632 shares of Source
Stock outstanding.  Source further represents that the only shares, options,
warrants or rights to acquire shares of Source stock that it contemplates
issuing prior to or in connection with the consummation of the Share Exchange
are: i) 300,000 shares issuable upon exercise of options to be granted to a
service provider; ii) 600,000 shares to be issued in consideration for the
cancellation of certain debt currently outstanding; and iii) 338,368 shares to
be issued to certain service providers.  Source represents that after giving
effect to such issuances and the issuance of 5,300,000 shares of Source Stock to
the Moneytech Shareholders, there will be 10,600,000 shares of Source Stock
outstanding on a fully diluted basis, without giving effect to an option for
20,000 shares exercisable at a price of $10.00 per share.


After consummation of the transaction contemplated hereby Garibaldi will own
1,416,000 shares of Source Stock and DeFeudis will own 1,483,040 shares of
Source Stock.
 
(b)           The Series B Preferred Stock (the “Preferred Shares”) gives the
holder(s) thereof the right, until June 30, 2018, to (A) elect the majority of
the Source Board and (B) vote on all other matters to come before the holders of
Source Stock (the “Source Shareholders”) with each vote per Preferred Share
equal to 1,000 shares of Source Stock, and shall not have preemptive
rights.  After June 30, 2018, the Preferred Shares shall have no voting rights
and shall be redeemable by Source for the sum of one tenth of a cent ($0.001)
per Preferred Share.  The Preferred Shares shall not have any conversion rights
and shall not be entitled to receive any dividends, distributions, or other
economic or financial interest in Source, and in the event of a liquidation,
dissolution, or winding up of Source, whether voluntary or involuntary, the
holders of Preferred Shares shall be entitled to receive out of the assets of
Source, whether such assets are capital or surplus of any nature, the sum of one
tenth of a cent ($0.001) per Preferred Share, after payment to the Source
Shareholders and the holders of any other series or class of the equity
securities of Source ranking senior to the Source Stock.


(c)           Except as set forth in the SEC Reports (as defined in Section 1.6
below) and as contemplated by this Agreement, there are no options, warrants,
convertible securities, rights, commitments (including pre-emptive rights) or
agreements pursuant to which Source is bound to issue, deliver, sell, purchase,
redeem or acquire or cause to be issued, delivered, sold, purchased, redeemed or
acquired, shares of Source Stock or any other securities of Source.  Set forth
on Schedule 1.2(c) is a list of all options, warrants, convertible securities,
rights, commitments (including pre-emptive rights) or agreements pursuant to
which Source is bound to issue, deliver, sell, purchase, redeem or acquire or
cause to be issued, delivered, sold, purchased, redeemed or acquired, shares of
Source common stock or any other securities of Source.


(d)           To the knowledge of Source, Garibaldi and DeFeudis there are no
stockholder agreements, voting trusts, registration rights agreements or other
agreements or understandings to which Source or any other stockholder of Source
Financial is a party, or by which it or any shareholder of Source is bound
relating to the voting of any shares of Source Stock.
 
 
4

--------------------------------------------------------------------------------

 


(e)           To the knowledge of Source, Garibaldi and DeFeudis, no Source
Shareholder or holder of any other Source securities has any registration rights
or preemptive rights.


Section 1.3            Approval of Agreement. The Board of Directors of Source
has authorized the execution and delivery of this Agreement and has approved the
transactions contemplated hereby.  The Board of Directors of each of Source and
Wiki Sub has approved the transactions contemplated by the Contribution. No
further corporate action on the part of Source or Wiki Sub is required for the
consummation of the Share Exchange or the Transfer of the Wiki Business.


Section 1.4            No Conflict With Other Instruments.  The execution of
this Agreement and the consummation of the transactions contemplated by this
Agreement, including without limitation the Contribution, will not result in the
breach of any term or provision of, or constitute an event of default under, any
material indenture, mortgage, deed of trust or other material contract,
agreement or instrument to which Source or Wiki Sub is a party, or to which any
of their respective properties or operations are subject.  Set forth on Schedule
1.4 is a list of those contracts and agreements to which Source is a party that
require notice to the other party thereto as a condition to or in connection
with the assignment of such agreement.


Section 1.5            Authority; Validity and Binding Effect.  Each of Source
and Wiki Sub has all requisite authority and power (corporate and other),
licenses, authorizations, consents and approvals to enter into and deliver this
Agreement and any of the other related documents to which they are a party and
any other certificate, agreement, document or instrument to be executed and
delivered by them in connection with the transactions contemplated hereby and
thereby and to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby, including, without
limitation the documents and instruments necessary to accomplish the
Contribution.  The execution and delivery of this Agreement and the performance
by Source and Wiki Sub of their respective obligations hereunder and thereunder
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of Source and Wiki
Sub.  This Agreement is the legal, valid, and binding obligation of Source,
enforceable against Source in accordance with its terms, except as
enforceability may be limited by applicable equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
creditors' rights generally, and by the exercise of judicial discretion in
accordance with equitable principles.  Neither Source nor Wiki Sub needs to give
any notice to, make any filing with, or obtain any authorization, consent or
approval of any person or governmental authority in order for Source or Wiki Sub
to execute, deliver or perform this Agreement or the transactions contemplated
hereby, including without limitation the consummation of the Contribution.


Section 1.6            SEC Reports; Financial Statements. Source has filed all
reports on Forms 10-K, 8-K and 10-Q that would have been required to be filed by
it under the Securities Act of 1933, as amended (the “Securities Act”) and the
Exchange Act, assuming it was subject to Section 13(a) or 15(d) thereof, since
January 1, 2011 (the foregoing materials being collectively referred to herein
as the “SEC Reports”), on a timely basis or has received a valid extension of
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension.  As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Securities and Exchange Commission (the
“SEC”) promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  The financial statements of Source included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles, except as may be otherwise specified in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of Source as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.
 
 
5

--------------------------------------------------------------------------------

 
 
Except (1) as disclosed in the most recent financial statements filed in the SEC
Reports, (2) incurred in the ordinary course of business since January 31, 2013
(the “Cut-Off Date”) or (3) disclosed on Schedule 1.6, as of the date hereof,
Source does not have any material indebtedness, obligations or liabilities of
any kind (whether accrued, absolute, contingent or otherwise, and whether due or
to become due, asserted or unasserted).  Except for matters reflected or
reserved against in the unaudited consolidated balance sheet of Source as of the
Cut-Off Date, neither Source nor any of its Subsidiaries has any liabilities or
obligations (whether absolute, accrued, contingent, fixed or otherwise) of any
nature, except liabilities and obligations that (A) were incurred since the
Cut-Off Date, in the ordinary course of business consistent with past practice
or (B) are incurred in connection with the transactions contemplated by this
Agreement.


Section 1.7            Absence of Changes.  Except as set forth in its Annual
Report on Form 10-K for the year ended January 31, 2013 and any Current Reports
on Form 8-K filed subsequent to such date, or as disclosed in Schedule 1.7: (i)
there has been no event, occurrence or development that has had or that is
reasonably expected to result in a Material Adverse Change to Source; (ii)
Source has not incurred any material liabilities outside the ordinary course of
business (contingent or otherwise) or amended any material term of any
outstanding security; (iii) Source has not altered its method of accounting or
the identity of its registered independent certified public accountants; (iv)
Source has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock; (v) Source has not issued
any equity securities to any officer, director or affiliate of Source; (vi)
Source has not made any loan, advance or capital contributions to or investment
in any Person; and (vii) Source has not entered into any transaction or
commitment, or any contract or agreement, relating to its business or any of its
assets (including the acquisition or disposition of, or creation of a lien on,
any assets) or any relinquishment by Source of any contract or other right. As
used in this Agreement, "Material Adverse Effect" or "Material Adverse Change"
when used in connection with any Party means any change, event, violation,
inaccuracy or circumstance the effect of which is both material and adverse to
(A) the property, business, operations, assets (tangible and intangible) or
financial condition of such Party and its parent or subsidiaries, taken as a
whole, or (B) the ability of such Party to perform any of its material
obligations under this Agreement or any other agreements, instruments or
documents to which it is a party; and "Person" means a natural person or any
legal, commercial or governmental entity, such as, but not limited to, a
corporation, general partnership, joint venture, limited partnership, limited
liability company, limited liability partnership, trust, business association,
group acting in concert, or any person acting in a representative capacity.


Section 1.8            Litigation.  Except as noted in the SEC Reports, there
are no actions, suits, proceedings or investigations pending or, to the
knowledge of Source, Garibaldi or DeFeudis, threatened, against Source or
affecting its properties, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign, or before any
arbitrator of any kind and none of Source, Garibaldi or DeFeudis has any
knowledge of any default on Source’s part with respect to any judgment, order,
writ, injunction, decree, award, rule or regulation of any court, arbitrator, or
governmental agency or instrumentality or any circumstance which after
reasonable investigation would result in the discovery of such default.
 
 
6

--------------------------------------------------------------------------------

 


Section 1.9            Authorization and Due Issuance of Source Stock. The
shares of Source Stock to be issued in the Share Exchange have been duly
authorized, and when issued to the Moneytech Shareholders against delivery of
the Moneytech Shares, will be validly issued, fully paid and non-assessable
shares of Source Stock.


Section 1.10          Information.  The information concerning Source and the
Source Subsidiaries set forth in this Agreement is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.


Section 1.11          Assets and Operations of Source. Source has the right,
title and interest in and to all of the tangible and intangible assets related
to or used in connection with the Wiki Business, together with all accrued
benefits and rights pertaining thereto, free and clear of any liens, claims or
encumbrances, including, but not limited to its cash, cash equivalents,
receivables, claims and causes of action, inventory, personal property,
intellectual property including domain names, contract, permits, books and
records, warranties, prepaid assets, and goodwill (the “Source Assets”).  The
tangible assets of Source are adequate for the conduct of the Wiki Business and
are in good repair, subject to ordinary wear and tear.


Section 1.12         Foreign Corrupt Practices.  Neither Source nor any
director, officer, agent, employee or other person has, in the course of its
actions for, or acting on behalf of, Source (i) used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or (iv) made any unlawful bribe, rebate,
payoff, influence payment, kickback or other unlawful payment to any foreign or
domestic government official or employee.


Section 1.13         Books and Records.  The minute books and stock record books
of Source, all of which have been provided to Moneytech, are complete and
correct and have been maintained in accordance with sound business
practices.  The minute books of Source contain accurate and complete records of
all meetings, and actions taken by written consent of, the stockholders, the
board of directors and any committees of the board of directors of Source, and
no meeting, or action taken by written consent, of any such stockholders, board
of directors or committee has been held for which minutes have not been prepared
and are not contained in such minute books.  At the Closing, all of those books
and records will be in the possession of Source.


Section 1.14         Broker Fees.  Other than compensation payable by Source to
Galileo Asset management, SA, no broker, investment banker or other person is
entitled to any broker, finder or other similar fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of Source.


ARTICLE II
REPRESENTATIONSAND WARRANTIES
OF MONEYTECH AND EVANS


Each of Moneytech and Evans, jointly and severally, represent and warrant as
follows as an inducement to, and to obtain the reliance of the other Parties:


Section 2.1            Organization. Moneytech and each of its subsidiaries
listed on Schedule 2.5 (collectively, the “Moneytech Subsidiaries”) is a
corporation duly incorporated and validly existing under the laws of Australia
and has the corporate power and is duly authorized and licensed under all
applicable laws, regulations, ordinances and orders of public authorities to own
all of its properties and assets and to carry on its business in all material
respects as it is now being conducted, including qualification to do business as
a foreign entity in the country or other jurisdictions in which the character
and location of the assets owned by it or the nature of the business transacted
by it requires qualification.  The execution and delivery of this Agreement does
not and the consummation of the transactions contemplated by this Agreement in
accordance with the terms hereof will not, violate any provision of the
governing documents of Moneytech or any of the Moneytech
Subsidiaries.  Moneytech has full power and authority and has taken all action
required by law, its constitution or other organizational documents (the
“Constitution”), or otherwise to authorize the execution and delivery of this
Agreement.
 
 
7

--------------------------------------------------------------------------------

 


Section 2.2            No Conflict With Other Instruments.


(a)           The execution of this Agreement and the consummation of the
transactions contemplated by this Agreement will not result in the breach of any
term or provision of, or constitute an event of default under, any material
indenture, mortgage, deed of trust or other material contract, agreement or
instrument to which Moneytech or any of the Moneytech Subsidiaries is a party or
to which any of their properties or operations are subject.


(b)           The delivery by each Moneytech Shareholder of duly executed
documentation evidencing the transfer by him or her pursuant to the provisions
of this Agreement of the Designated Shares (as defined in Section 3.1) owned by
him or her will transfer to Source good and marketable title thereto, free and
clear of all liens, encumbrances, restrictions and claims of any kind.


Section 2.3            Approval of Agreement.  The board of directors of
Moneytech has authorized the execution and delivery of the Agreement and has
approved the transactions contemplated hereby.


Section 2.4            Information.  The information concerning Moneytech and
the Moneytech Subsidiaries set forth in this Agreement is complete and accurate
in all material respects and does not contain any untrue statement of a material
fact or omit to state a material fact required to make the statements made, in
light of the circumstances under which they were made, not misleading.


Section 2.5            Subsidiaries.  All of the Moneytech Subsidiaries, and
their jurisdictions of organization, are set forth on Schedule 2.5
hereto.  Moneytech owns all of the issued shares of each of the Moneytech
Subsidiaries.  Except for the Moneytech Subsidiaries, Moneytech does not own an
interest in any other entity.


Section 2.6            Capital Structure


(a)           The only authorized, issued and outstanding shares or other equity
interests of Moneytech are the 111,676,854 Moneytech Shares owned by the
Moneytech Shareholders as set forth on Schedule 3.1.  All outstanding shares of
Moneytech have been duly authorized and validly issued and are fully paid and
were not issued in violation of any preemptive rights or other preferential
rights of subscription or purchase other than those that have been waived or
otherwise cured or satisfied and all such shares are free and clear of all
liens, charges, encumbrances, claims and options of any nature.  None of the
outstanding securities of Moneytech has been issued in violation of any foreign,
federal or state securities laws.


(b)           There are no options, warrants, convertible securities, rights,
commitments (including pre-emptive rights) or agreements pursuant to which
Moneytech is bound to issue, deliver, sell, purchase, redeem or acquire or cause
to be issued, delivered, sold, purchased, redeemed or acquired, Moneytech Shares
or any other equity interest in Moneytech.
 
 
8

--------------------------------------------------------------------------------

 


(c)           There are not, as of the date hereof, and there will not be as of
the date of consummation of this Agreement, any shareholders agreements, voting
trusts or other agreements or understandings to which Moneytech or any of the
Moneytech Shareholders is a party or by which it or any of them is bound
relating to the voting of any Moneytech Shares.


Section 2.7            Authority; No Violations; Consents and Approvals.


(a)           Moneytech has all requisite corporate power and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement and each of
the agreements required to be executed in connection herewith, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate action on the part of Moneytech.  This
Agreement and each of the agreements required to be executed in connection
herewith have been duly executed and delivered by Moneytech and Evans and
constitutes a legal, valid and binding obligation of each of them enforceable,
in accordance with its terms, except as enforceability may be limited by
applicable equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting creditors' rights generally, and by the
exercise of judicial discretion in accordance with equitable principles.


(b)           The execution and delivery of this Agreement by Moneytech does
not, and the consummation by Moneytech of the transactions contemplated hereby
and compliance with the provisions hereof will not, conflict with, or result in
any violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation or to the loss of a material benefit under, or result in the
creation of any lien, security interest, charge or encumbrance upon any of the
properties or assets of Moneytech or any of its Subsidiaries under any provision
of (A) the Constitution of Moneytech or any provision of the comparable
constitution or organizational documents of any of its Subsidiaries, (B) any
loan or credit agreement, note, bond, mortgage, indenture, lease or other
contract, agreement, instrument, permit, concession, clearance, approval,
franchise or license applicable to Moneytech, except where such violation,
breach or default would not reasonably be expected to have a Material Adverse
Effect on Moneytech and the Subsidiaries on a consolidated basis  or (C) any
Australian, foreign, federal, state or local order, statute, law, rule,
regulation, ordinance, writ, injunction, arbitration award, directive, judgment,
decree, principle of common law, constitution, treaty or any interpretation
thereof enacted, promulgated, issued, enforced or entered by any Governmental
Entity (as defined herein) (each, a “Law” and collectively, the “Laws”)
applicable to Moneytech, any of the Subsidiaries or any of their respective
properties or assets.


(c)            No consent, approval, order or authorization of, or registration,
declaration or filing with, or permit from, any Australian, U.S. or other court,
administrative agency or commission or other governmental authority or
instrumentality (a “Governmental Entity”), is required by, or with respect to,
Moneytech in connection with the execution and delivery of this Agreement by
Moneytech or the consummation by Moneytech of the transactions contemplated
hereby, as to which the failure to obtain or make would have a Material Adverse
Effect on Moneytech, except for: (A) such filings and approvals as may be
required by any applicable state securities, “blue sky” or takeover laws or (B)
such filings as may be required in any jurisdiction where Moneytech is qualified
or authorized to do business as a foreign corporation in order to maintains such
qualification or authorization.
 
 
9

--------------------------------------------------------------------------------

 


Section 2.8            Financial Statements.  Moneytech has previously delivered
to Source Moneytech’s audited financial statements as of and for the years ended
June 30, 2012 and 2011and unaudited financial statements as of and for the
period ended March 31, 2013(the “Moneytech Financial Statements”).  Moneytech
has made or will make available to Source within the time period required by the
rules and regulations of the Securities and Exchange Commission, true, correct
and complete copies of the Moneytech Financial Statements for inclusion in the
Current Report on Form 8-K to be filed by Source in respect of the consummation
of the Share Exchange and the other transactions contemplated by this Agreement
(the “Item 2.01 Form 8-K”).  The Moneytech Financial Statements: (i) in all
material respects accurately reflect or will reflect Moneytech’s books and
records as of the times and for the periods referred to therein, (ii) to
Moneytech’s knowledge, were prepared in accordance with GAAP applied on a
consistent basis throughout the periods involved, (iii) fairly present in all
material respects the consolidated financial position of Moneytech’s operations
and cash flows for the periods indicated and (iv) to the extent required for
inclusion in the Item 2.01 Form 8-K, comply or will comply in all material
respects with the Exchange Act, Regulation S-X and the published general rules
and regulations of the SEC.


Section 2.9            Bankruptcy.   Moneytech has not: (i) commenced a
voluntary case, or had entered against it a petition, for relief under the
federal bankruptcy code or any similar petition, order or decree under any
federal or state law or statute relative to bankruptcy, insolvency or other
relief for debtors; (ii) caused, suffered or consented to the appointment of a
receiver, trustee, administrator, conservator, liquidator or similar official in
any federal, state or foreign judicial or non judicial proceedings, to hold,
administer or liquidate all or substantially all of its property; or (iii) made
an assignment for the benefit of creditors.


Section 2.10         Foreign Corrupt Practices.  Neither Moneytech nor any
director, officer, agent, employee or other person has, in the course of its
actions for, or acting on behalf of, Moneytech (i) used any corporate funds for
any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.


Section 2.11         Books and Records.  All of the books and records of
Moneytech are complete and accurate in all material respects and have been
maintained in the ordinary course and in accordance with applicable Laws and
standard industry practices with regard to the maintenance of such books and
records.  The records, systems, controls, data and information of Moneytech are
recorded, stored, maintained and operated under means (including any electronic,
mechanical or photographic process, whether computerized or not) that are under
the direct control of Moneytech or its accountants (including all means of
access thereto and therefrom).


Section 2.12           Sufficient Holders.   The holders of more than 90% of the
outstanding shares of Moneytech are “Sophisticated Investors” as that term is
used under applicable Australian Securities laws.  Provided that offers to
participate in the Share Exchange are made to no more than twenty (20) Moneytech
Shareholders that are not Sophisticated Investors and that the value of the
Source Shares issued to those Moneytech Shareholders that are not Sophisticated
Investors is less than $2,000,000 Australian, the transaction contemplated
hereby will not violate Australian Securities Laws.


Section 2.13         Broker Fees.  Other than compensation payable by Moneytech
to Wellington Shields & Co. LLC and MG Capital Pty Ltd, no broker, investment
banker or other person is entitled to any broker, finder or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Moneytech.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE MONEYTECH SHAREHOLDERS


Each Moneytech Shareholder severally and not jointly represents and warrants to
Source as follows:


Section 3.1            Lawful Owner.   The Moneytech Shareholder is the lawful
owner of the number of Moneytech Shares set opposite such Moneytech
Shareholder’s name on Schedule 3.1 hereto (the “Designated Shares”) and, subject
to the terms of the Constitution of Moneytech, has the power to transfer and
deliver the Designated Shares in accordance with the terms of this
Agreement.  The delivery of documentation evidencing the transfer of the
Designated Shares pursuant to the provisions of this Agreement will transfer to
Source, subject to the terms of the Constitution of Moneytech, good and
marketable title thereto, free and clear of all liens, encumbrances,
restrictions and claims of any kind.


Section 3.2            No Encumbrances.   The Moneytech Shareholder has not
encumbered or mortgaged any right or interest in the Designated Shares.


Section 3.3            Acquisition of Source Stock for Investment.
 
(a)           The Moneytech Shareholder is not a “U.S. Person” as defined in
Rule 902(k) of Regulation S, and (i) at the time of (A) the offer by Source and
(B) the acceptance of the offer by such Moneytech Shareholder, of the Source
Stock, such Moneytech Shareholder was outside the U.S; (ii) no offer to acquire
the Source Stock or otherwise to participate in the transactions contemplated by
this Agreement was made to the Moneytech Shareholder or its representatives
inside the U.S.; (iii) the Moneytech Shareholder is not purchasing the Source
Stock for the account or benefit of any U.S. Person, or with a view towards
distribution to any U.S. Person, in violation of the registration requirements
of the Securities Act; (iv) the Moneytech Shareholder will make all subsequent
offers and sales of the Source Stock either (A) outside of the U.S. in
compliance with Regulation S; (B) pursuant to a registration under the
Securities Act; or (C) pursuant to an available exemption from registration
under the Securities Act; (v) the Moneytech Shareholder is acquiring the Source
Stock for such Moneytech Shareholder’s own account, for investment and not for
distribution or resale to others; (vi) the Moneytech Shareholder has no present
plan or intention to sell the Source Stock in the U.S. or to a U.S. Person at
any predetermined time, has made no predetermined arrangements to sell the
Source Stock and is not acting as an underwriter or dealer with respect to such
securities or otherwise participating in the distribution of such securities;
(vii) none of the Moneytech Shareholder, such Moneytech shareholder’s
affiliates, or any person acting on behalf of such Moneytech Shareholder, has
entered into, has the intention of entering into, or will enter into any put
option, short position or other similar instrument or position in the U.S. with
respect to the Source Stock at any time after the Closing Date through the one
year anniversary of the Closing Date, except in compliance with the Securities
Act; and (viii) the Moneytech Shareholder is not acquiring the Source Stock in a
transaction (or an element of a series of transactions) that is part of any plan
or scheme to evade the registration provisions of the Securities Act. The
Moneytech Shareholder consents to the placement of a legend on any certificate
or other document evidencing the Source Stock substantially as follow:
 
“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE BEEN ISSUED TO PERSONS WHO ARE
NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (“SECURITIES ACT”)) AND WITHOUT REGISTRATION UNDER THE SECURITIES ACT
IN RELIANCE UPON REGULATION S PROMULGATED UNDER THE SECURITIES ACT.”


“TRANSFER OF THE SHARES EVIDENCED BY THIS CERTIFICATE IS PROHIBITED, EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER
THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION.  HEDGING TRANSACTIONS MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE
WITH THE SECURITIES ACT.”
 
 
11

--------------------------------------------------------------------------------

 
 
The Moneytech Shareholder understands and acknowledges that Source is under no
obligation to register the Source Exchange Shares for resale or other
disposition under the Securities Act.
 
 (b)           The Moneytech Shareholder acknowledges that neither the SEC, nor
the securities regulatory body of any state or other jurisdiction, has received,
considered or passed upon the accuracy or adequacy of the information and
representations made in this Agreement.
 
(c)           The Moneytech Shareholder acknowledges that such Moneytech
Shareholder has carefully reviewed such information as he, she or it has deemed
necessary to evaluate an investment in Source and its securities. The Moneytech
Shareholder confirms that he, she or it has been furnished all materials that
such Moneytech shareholder has requested relating to Source and the issuance of
the Source Stock hereunder, and the Moneytech Shareholder has been afforded the
opportunity to ask questions of Source representatives to obtain any information
necessary to verify the accuracy of any representations or information made or
given to the Moneytech Shareholder.  Notwithstanding the foregoing, nothing
herein shall derogate from or otherwise modify the representations and
warranties of Source set forth in this Agreement, on which the Moneytech
Shareholder has relied in making an exchange of such Moneytech Shareholder’s
Moneytech Shares for the Source Stock.
 
(d)           The Moneytech Shareholder understands that the Source Stock may
not be sold, transferred, or otherwise disposed of without registration under
the Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Source Stock or any available
exemption from registration under the Securities Act, the Source Stock may have
to be held indefinitely.  The Moneytech Shareholder further acknowledges that
the Source Stock may not be sold pursuant to Rule 144 promulgated under the
Securities Act unless all of the conditions of Rule 144 are satisfied
(including, without limitation, Source compliance with the reporting
requirements under the Exchange Act).
 
 (e)           The Moneytech Shareholder agrees that, notwithstanding anything
contained herein to the contrary, the warranties, representations, agreements
and covenants of the Moneytech Shareholder under this Article III shall survive
the Closing.


ARTICLE IV
EXCHANGE PROCEDURE AND OTHER CONSIDERATION


Section 4.1            Share Exchange Transactions. The closing (“Closing”) of
the Share Exchange contemplated hereby shall take place at such date and time
(the “Closing Date”) as is reasonably practicable after the conditions to
Closing contained herein are satisfied and as agreed upon by the parties. Each
of the parties hereto agrees to take such reasonable actions as are appropriate
to effect the following transactions as soon as practicable (the “Transactions”)
following the execution and delivery of this Agreement.  Each of the equity
securities shall be duly endorsed for transfer or with executed stock powers
medallion guaranteed attached to be released, surrendered, and delivered:


(a)            If the Contribution has not been completed prior to Closing,
Source shall transfer, deliver, and assign the Source Assets to Wiki Sub
pursuant to the Contribution Agreement.   In connection with the transfer of the
Source Assets to Wiki Sub, Source shall take all action necessary to effect such
transfer as soon as practicable after the Execution Date, in particular
attaining consent to assign those Source Assets, for which consent to transfer
is required.  To the extent a consent to the transfer of a Source Asset or
contract is required and is not obtained prior to the Closing, Wiki Sub shall
take such actions as Source may request to obtain such request and, at its
election, Source shall continue to hold such asset and such contract shall be
performed by Wiki Sub as the agent of Source and, as between Source and Wiki
Sub, the economic benefit or burden associated with such asset or contract shall
be enjoyed by or borne by Wiki Sub.
 
 
12

--------------------------------------------------------------------------------

 


(b)           Wiki Sub shall execute and deliver an instrument of assumption
whereby it assumes all liabilities related to the Source Assets and the
operation of the business conducted with the Source Assets and agrees to
indemnify Source against all claims and liabilities arising out of or related to
the Source Assets and the operation of the business conducted with the Source
Assets.  In connection therewith, Wiki Sub will deliver to Source an instrument
executed by Galileo Management S. A., wherein Galileo agrees to look only to
Wiki Sub for any monetary amounts, to the exclusion of any shares of Source
Stock, due pursuant to the Investment Advisory Agreement between Source and
Galileo dated November 2012.


(c)           The Moneytech Shareholders shall transfer and deliver to Eaton &
Van Winkle LLP (the “Closing Agent”) certificates representing the Moneytech
Shares, to the extent the Moneytech Shares are represented by certificates, and
duly executed share transfer forms to transfer their Moneytech Shares to Source.


(d)           Source shall issue and deliver to the Closing Agent certificates
representing the number of Source Exchange Shares registered in the name of each
of the Moneytech Shareholders set forth on Schedule 3.1 hereto.


(e)           Garibaldi shall transfer and deliver the Garibaldi Shares and
DeFeudis shall transfer and deliver the DeFeudis Shares to the Escrow Agent,
together with stock powers duly endorsed and medallion guaranteed.


(f)            Source shall deliver the 1,000 Wiki Sub Shares to the Escrow
Agent, together with stock powers duly endorsed.


(g)           Each of Source and Wiki Sub shall deliver documents effecting the
change of directors and officers set forth in Section 4.4 of this Agreement (the
“Change of Directors and Officers Documents”) to the Closing Agent, together
with executed copies of the documents referenced in Sections 7.2 and 7.3 hereof.


Section 4.2           Closing. The closing (the “Closing”) shall take place at
the offices of the Closing Agent, immediately upon the receipt by the Closing
Agent of the documents contemplated by Section 4.1currently contemplated to be
no later than June 14, 2013, or, as to any document, a waiver of the delivery of
such document by the party that is the intended recipient thereof.  At the
Closing, the Closing Agent shall disburse as soon as practicable:


(a)           The Moneytech Shares to Source.


(b)           The Source Exchange Shares to the Moneytech Shareholders, provided
that Source shall not be required or permitted to offer or issue any Source
Exchange Shares to a Moneytech Shareholder if such offer or issuance would cause
this Agreement or the transaction contemplated hereby to violate Australian
Securities Laws.


(c)           The Change of Directors and Officers Documents to each of Source,
Wiki Sub, and Moneytech.
 
 
13

--------------------------------------------------------------------------------

 


(d)           To the intended recipient thereof, the documents referenced in
Sections 7.2 and 7.3.


Section 4.3            Wiki Sub Financial Benchmarks.  The Escrow Agent shall
retain the 1,000 Wiki Sub Shares and the Garibaldi Shares and DeFeudis Shares
pending determination of whether Wiki Sub achieves revenues of $4.2 million, a
gross profit percentage of 25% and breaks even (the “Benchmark”) during the
twelve month period commencing on July 1, 2013 and ending June 30, 2014 (the
“Earn-Out Period”).  At the end of each month during the Earn-Out Period, Wiki
Sub shall furnish the Board of Source with financial and other information
evaluating progress in achieving the Benchmark, discussing the prospects for
achieving the Benchmark and any difficulties or impediments which it has
encountered, with proposals or recommendations. If the Benchmark is met during
the Earn-Out Period, then the Garibaldi Shares and DeFeudis Shares shall be
returned to each of Garibaldi and DeFeudis and the 1,000 Wiki Sub Shares shall
be returned to Source.  If the Benchmark is not met during the Earn-Out Period,
then the Garibaldi Shares and DeFeudis Shares shall be delivered to the Transfer
Agent with instructions to be immediately cancelled, and the Escrow Agent shall
deliver 500 Wiki Sub Shares to DeFeudis and 500 Wiki Sub Shares to
Garibaldi.  Notwithstanding the foregoing, in its sole discretion, at any time
during the Earn Out Period, the board of directors of Source may authorize and
direct the Escrow Agent to deliver the Garibaldi Shares to Garibaldi, the
DeFeudis Shares to DeFeudis and the 1,000 Wiki Sub Shares to Source, even if the
Benchmark is not achieved.

Notwithstanding the foregoing, if at any point during the Earn-Out Period the
Source Board sells Wiki Sub, merges Wiki Sub with another entity, disposes of
the assets of Wiki Sub, or takes any other action to compromise the ability of
Wiki Sub to meet the Financial Goal, then it will have the effect of the
Benchmark being met and the Garibaldi Shares and DeFeudis Shares shall be
returned to each of Garibaldi and DeFeudis and the 1,000 Wiki Sub Shares shall
be returned to Source; it being understood that Source shall be under no
obligation to take any affirmative action(s) to further the objectives of Wiki
Sub and that the foregoing restriction shall not prohibit Source, Moneytech or
the Moneytech Shareholders from asserting any claim for indemnification under
Section 9.2 of this Agreement or seeking legal recourse for any other claim
arising under this Agreement or resulting from the Share Exchange or the other
transactions contemplated by this Agreement.


Section 4.4            Directors and Officers. In connection with the Share
Exchange, the directors and officers of Source shall resign from their
respective positions at Source, with the exception of DeFeudis who shall remain
as a director of Source and resign from all offices he holds with Source, and
all of the former directors and officers of Source shall be appointed in the
same respective positions as directors and officers of Wiki Sub.   Simultaneous
with their resignation from Source, the former directors of Source shall appoint
to the Source Board such individuals as are designated by Moneytech to be the
directors of Source.


Section 4.5           Events Prior to Closing.  Upon execution hereof or as soon
thereafter as practical, management of Moneytech and Source shall execute,
acknowledge and deliver (or shall cause to be executed, acknowledged and
delivered) any and all certificates, opinions, financial statements, schedules,
agreements, resolutions rulings or other instruments required by this Agreement
to be so delivered, together with such other items as may be reasonably
requested by the parties hereto and their respective legal counsel in order to
effectuate or evidence the transactions contemplated hereby, subject only to the
conditions to Closing referenced herein below.


Section 4.6            Certain Adjustments to Capitalization.  If, between the
date of this Agreement and the Closing, any of the outstanding equity securities
involved in the Transactions is changed into a different number of shares or
different class by reason of any reclassification, recapitalization, stock
split, split-up, combination, or exchange of shares or a stock dividend or
dividend payable in any other securities is declared effective with a record
date within such period, or any similar event occurs, such securities shall be
appropriately adjusted to provide the parties hereto the same economic effect as
contemplated by this Agreement prior to such event.
 
 
14

--------------------------------------------------------------------------------

 


Section 4.7            Wiki Sub Officers and Directors.  Garibaldi and DeFeudis
shall continue in their positions as the officers and directors of Wiki Sub
after the Closing and shall control the board of Wiki Sub; provided that Source
shall have the right to designate one member of the board of Wiki-Sub.  At
Closing, Garibaldi and DeFeudis shall enter into employment agreements with Wiki
Sub, which shall describe the duties and responsibilities of Garibaldi and
DeFeudis and provide for the termination of their employment and tenure on the
board if they fail to perform their obligations, or otherwise for cause.
Garibaldi and DeFeudis shall be responsible for establishing and maintaining all
Wiki Sub bank accounts and shall determine all salaries and benefits due to Wiki
Sub employees..  It is understood that the post-acquisition officers and
directors of Source shall not interfere in the management of Wiki Sub, as it
shall be the sole responsibility of Wiki Sub’s officers, directors and executive
management to achieve the Benchmarks and shall have the independent authority to
takes such actions as they determine in their discretion to achieve such
Benchmarks.
 
ARTICLE V
SPECIAL COVENANTS


Section 5.1            Election of DeFeudis to the Source Board.  Until the
earlier of (i) June 30, 2018 or (ii) the disposition by Source of Wiki Sub if
the Benchmarks are not met as provided in Section 4.3 of this Agreement, (i)
Source shall cause DeFeudis to be nominated for election to the Source Board and
take such reasonable action as is necessary to cause DeFeudis to be elected to
the Source Board and (ii) Evans shall vote his shares in Source, including the
Preferred Shares, to cause DeFeudis to be elected to the Source Board.


Section 5.2            Restrictions on the Conduct of the Business of Source
Between the Execution Date and the Closing Date.  Except as contemplated,
required or permitted by this Agreement, as required by law or any governmental
entity of competent jurisdiction, or as consented to in writing by Moneytech,
during the period from the Execution Date to the Closing Date, Source shall, and
shall cause each of its subsidiaries to, carry on its business in the ordinary
course and use commercially reasonable efforts to preserve substantially intact
its current business organizations, to keep available the services of its
current officers and key employees and to take no action which is intended to or
which would reasonably be expected to materially prejudice or materially delay
the ability of any of the parties hereto from obtaining any necessary approvals
of any governmental entity required for the transactions contemplated by this
Agreement, from performing its covenants and agreements under this Agreement or
from consummating the transactions contemplated hereby or otherwise materially
delay or prohibit consummation of the transactions contemplated hereby. Without
limiting the generality of the foregoing, during the period from the Execution
Date to the Closing Date, Source shall not, and shall not permit any of its
Subsidiaries to:


(a)            declare, set aside or pay any dividends on, or make any other
distributions (whether in cash, stock or property) in respect of, any capital
stock of Source;
 
 
15

--------------------------------------------------------------------------------

 
     
(b)           split, combine or reclassify any capital stock of Source or any of
its Subsidiaries or issue or authorize the issuance of any other securities in
lieu of or in substitution for shares of any capital stock of Source or any of
its Subsidiaries;
     
(c)            purchase, redeem or otherwise acquire any shares of any capital
stock of Source or any of its Subsidiaries or any rights, warrants or options to
acquire any such shares;
 
(d)            issue, deliver, grant or sell any shares of any capital stock of
Source, any other voting securities or any securities convertible into, or any
rights, warrants or options to acquire, any such shares, voting securities or
convertible securities, or any “phantom” stock, “phantom” stock rights, stock
appreciation rights or stock-based performance units;


(e)            except as contemplated by the Amendment, amend or waive or
propose to amend or waive any provision of Source’s Certificate of Incorporation
or Bylaws or the comparable organizational documents of any of the Source
Subsidiaries;
 
(f)            merge or consolidate with, or purchase an equity interest in or a
substantial portion of the assets of, any person or any division or business
thereof, other than any such action solely between or among Source  and the
Source Subsidiaries;
     
(g)           transfer, sell, lease or otherwise dispose of any of its
properties or assets (including capital stock of Source or any of the Source
Subsidiaries), other than (i) sales or other dispositions of inventory and other
assets in the ordinary course of business consistent with past practice and (ii)
and (iii) dispositions of obsolete equipment or assets or dispositions of assets
being replaced;
     
(h)           pledge, mortgage, encumber or otherwise subject to a lien any of
its properties or assets (including capital stock of Source or any of the Source
Subsidiaries;
    
(i)            incur or assume any indebtedness for borrowed money, issue or
sell any debt securities or warrants or other rights to acquire any debt
securities of Source or any of the Source Subsidiaries, or guarantee any such
indebtedness or any debt securities of another person, enter into any “keep
well” or other agreement to maintain any financial condition of another person
or enter into any arrangement having the economic effect of the foregoing
(collectively, “Indebtedness”); or (ii) authorize or make any loans, advances or
capital contributions to, or investments in, any other person to or in Source or
any of the Source Subsidiaries;
     
(j)             authorize or make any capital expenditures;
     
(k)            waive, release, assign, settle or compromise any material claim,
action, proceeding or litigation, in each case instituted by or pending against
Source or any of the Wiki Subsidiaries, other than the settlement of claims or
litigation where such settlement is expressly disclosed, reflected or reserved
against in the most recent financial statements (or the notes thereto) of Source
for an amount not materially in excess of the amount so disclosed, reflected or
reserved;
     
(l)             cancel any material Indebtedness or waive any material claims or
rights;
    
(m)           enter into, adopt, amend (except for such amendments as may be
required by law or which are reasonably necessary to avoid adverse tax
consequences to Source, any of the Source Subsidiaries or their respective
employees) or terminate any employment contract, consulting agreement, employee
benefit plan, program or policy for the benefit or welfare of any current or
former employee, officer, consultant or director of Source or any of the Source
Subsidiaries, increase the compensation or benefits payable to any current or
former employee, officer, director or consultant of Source or any of the Source
Subsidiaries or pay any amounts to any such individuals not otherwise due; grant
or accelerate the vesting of any equity-based awards for the benefit of any
current or former employee, officer, director or consultant of Source or any of
the Source Subsidiaries, enter into any collective bargaining agreement or
similar agreement with respect to Source or any the Source Subsidiaries, or
amend or renew any existing collective bargaining agreement or similar agreement
with respect to Source or any of the Source Subsidiaries;
 
 
16

--------------------------------------------------------------------------------

 
     
(n)  make any change in accounting principles, practices or procedures
(including any tax accounting principles, practices and procedures;
    
(o)  enter into, renew, extend, materially amend or terminate any contract
material to Source or its operations;
    
(q)  pay, discharge or satisfy any claims, liabilities or obligations (absolute,
accrued, asserted or unasserted, contingent or otherwise), other than the
payment, discharge or satisfaction in the ordinary course of business and
consistent with past practice of liabilities reflected or reserved against in
the financial statements of Source or incurred in the ordinary course of
business and consistent with past practice;
 
(r)  take, or agree or commit to take, any action that would, or is reasonably
likely to, make any representation or warranty of Source contained in this
Agreement inaccurate at, or as of any time prior to, the Closing or result in
any of the conditions to the Closing not being satisfied, or omit, or agree to
omit, to take any action necessary to prevent any such representation or
warranty from being inaccurate in any material respect at any such time or to
prevent any such condition from not being satisfied; and


(s)  authorize any of, or commit or agree to take any of, the foregoing actions.


Source shall, as promptly as practicable, give written notice to Moneytech upon
becoming aware of any material event, development or occurrence that would
reasonably be expected to give rise to a failure of condition precedent set
forth in Section 7.01 or Section 7.03.


Section 5.3.           Private Placement. Upon execution of this Agreement, the
parties will cooperatively undertake a private placement offering for Source of
up to $2,000,000. It is understood by the parties that the funds will be
distributed in the following manner:


 
(a)
The first $800,000 of net proceeds shall be distributed evenly between Source
and Wiki Sub;

 
(b)
The following net proceeds shall be distributed to Wiki Sub until it shall have
received, together with the amount received pursuant to clause (a) an aggregate
of $600,000; and

 
(c)
The remaining net proceeds shall be distributed to Moneytech.



Each of Source, WikiSub and Moneytech will use its commercially reasonable
efforts to complete the Private Placement.


Section 5.4            Public Offering.  In the event that at any time after the
Closing, Source undertakes a public offering of its securities, then Wiki Sub
and Moneytech shall be allocated the net proceeds on a fair and equitable basis
as determined by the Board of Source or as allocated by the underwriter.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE VI
LEGAL OBLIGATIONS


Section 6.1.          Legal Conditions to Share Exchange. Except as otherwise
provided herein, each of Moneytech and Source will, and will cause their
respective subsidiaries to, take all reasonable actions necessary to comply
promptly with all legal requirements that may be imposed on such party with
respect to the Share Exchange and will promptly cooperate with and furnish
information to each other in connection with any such requirements imposed upon
any of them or any of their subsidiaries in connection with the Share
Exchange.  Each of Moneytech and Source will, and will cause their respective
subsidiaries to, take all actions reasonably necessary to obtain (and will
cooperate with each other in obtaining) any consent, acquiescence,
authorization, order or approval of, or any exemption or non-opposition by, any
Governmental Entity or court required to be obtained or made by Moneytech,
Source or any of their subsidiaries in connection with the Share Exchange or the
taking of any action contemplated thereby or by this Agreement.


Section 6.2.          Agreement to Defend.  In the event any claim, action,
suit, investigation or other proceed­ing by any governmental body or other
person (other than a party) or other legal or administrative proceeding is
com­menced that questions the validity or legality of the transactions
contemplated hereby or seeks damages in connection therewith, the parties hereto
agree to cooperate and use their reasonable efforts to defend themselves against
and respond thereto.


Section 6.3.           Public Announcements, Regulation FD and Other
Obligations.


(a)           On or after the Execution Date, Source and Moneytech will agree
with each other with respect to the contents thereof before issuing any press
release or otherwise making any public statements with respect to the
transactions contemplated by this Agreement, including those as may be required
by SEC rules and regulations, applicable law or by obligations pursuant to any
listing agreement with any national securities exchange or transaction reporting
system.  After the Closing Date, Source may not make public statements without
the consent of Moneytech.


(b)           Any information concerning Moneytech disclosed to Source or the
Source Subsidiaries or their respective affiliates or representatives or any
information concerning Source or the Source Subsidiaries or their respective
affiliates or representatives disclosed to Moneytech, which has not been
publicly disclosed, shall be kept strictly confidential by the parties hereto
and shall not be disclosed or used by the recipients until publicly disclosed by
the party to which such information relates; provided, however, that the
foregoing provision shall not prohibit disclosures by any party of information
that (i) was in the possession of a party prior to the date hereof, provided
that such information is not known by such party to be subject to a
confidentiality agreement, (ii) is or becomes generally available to the public
other than as a result of a disclosure by a party in violation of this Section
6.3 or (iii) a party is required to disclose by law, including in connection
with a proceeding or in connection with the payment of taxes.  Each party hereto
hereby agrees that no public announcements concerning the terms of this
Agreement or the transactions contemplated thereunder shall be made without the
mutual consent of the parties, not to be unreasonably withheld.


Section 6.4.          Other Actions.  Except as contemplated by this Agreement,
neither Source nor Moneytech shall, and shall not permit any of its subsidiaries
to, take or agree or commit to take any action that is likely to result in any
of its respective representations or warranties in this document being untrue or
in any of the conditions to the Share Exchange set forth in Article VI not being
satisfied.
 
 
18

--------------------------------------------------------------------------------

 
 
Section 6.5.          Reservation of Source Stock. Source shall at all times
reserve and keep available, free from preemptive rights, out of the aggregate of
its respective authorized but unissued shares of Source Stock for the purpose of
enabling it to satisfy any obligation to issue the Source Exchange
Shares.  Source or, if appointed, any transfer agent for the Source Stock (the
“Transfer Agent”), will be irrevocably authorized and directed at all times to
reserve such number of authorized shares as shall be required for such
purpose.  Source shall keep a copy of this Agreement on file with any such
Transfer Agent.  Source will supply any such Transfer Agent with duly executed
certificates for such purposes.  Source will furnish any such Transfer Agent a
notice of all adjustments and certificates related thereto.  Source covenants
that the Source Exchange Shares, when issued, in exchange for the Moneytech
Shares, will be validly authorized an issued, fully paid, non-assessable, free
of preemptive rights and free from all taxes, liens, charges and security
interests with respect to the issue thereof.


ARTICLE VII
CLOSING DOCUMENTS AND CONDITIONS


Section 7.1.          Conditions to Each Party’s Obligations.  The obligations
of each Party to consummate the Share Exchange and other transactions described
herein shall be subject to the satisfaction or waiver (where permissible), at or
prior to the Closing, of the following conditions:


(a)           Requisite Regulatory Approvals and Consents. All authorizations,
approvals and permits required to be obtained from or filings to be made with
any Governmental Entity in order to consummate the transactions contemplated by
this Agreement, and all consents from third persons that are required in
connection with the transactions contemplated by this Agreement, shall have been
obtained or made.


(b)           No Law. No Governmental Entity shall have enacted, issued,
promulgated, enforced or entered any Law (whether temporary, preliminary or
permanent) or order that is then in effect and has the effect of making the
Share Exchange illegal or otherwise preventing or prohibiting consummation of
the Share Exchange.


(c)           Registration or Exemption.  All necessary permits and
authorizations under state securities or “blue sky” laws, the Securities Act and
the Exchange Act relating to the issuance and trading of the Source Stock to be
issued in the Share Exchange shall have been obtained and shall be in
effect.  It shall be Source’s obligation to obtain such permits and
authorizations.


(d)           The Escrow Agent shall have made all of the distributions set
forth in Section 4.2 of this Agreement.


(e)           Moneytech Shareholders entering into the Joinder Agreement have
provided a copy of that signed agreement to the Closing Agent, and of those
Moneytech Shareholders who have signed and provided the Joinder Agreement no
more than 20 shall have failed to provide a certificate in accordance with
section 708(8)(c) of the Corporations Act 2001 (C) ("Corporations Act"). Evans
and the Moneytech Shareholders entering into Joinder Agreements shall transfer
shares representing more than 90% of the outstanding shares of Moneytech.


Section 7.2.          Conditions to Obligation of Source and its Subsidiaries.
The obligations of Source and its subsidiaries to consummate the Share Exchange
are subject to the satisfaction or waiver (where permissible) of the following
additional conditions:
 
(a)           Representations and Warranties. Each of the representations and
warranties of Moneytech set forth in this Agreement shall be true and correct in
all material respects as of the Closing as though made as of the Closing, except
(i) to the extent that such representations and warranties refer specifically to
an earlier date, in which case such representations and warranties shall have
been true and correct as of such earlier date, and (ii) this condition shall be
deemed satisfied unless the incorrectness of such representations and warranties
would, in the aggregate, reasonably be expected to result in a Material Adverse
Effect.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           Agreements and Covenants.  Moneytech shall have performed in all
material respects all of their respective obligations and complied with all of
their respective agreements and covenants to be performed or complied with by
them under this Agreement at or prior to the Closing.


(c)           Officer’s Certificate.  Moneytech shall have delivered to Source a
certificate, dated the Closing Date, signed by the chief executive officer and
chief financial officer of Moneytech, certifying in such capacity as to the
satisfaction of the conditions specified in Sections 7.2(a), 7.2(b), and 7.2(e).


(d)           Secretary’s Certificate. Moneytech shall have delivered to Source
a true copy of the resolutions of Moneytech authorizing the execution of this
Agreement and the consummation of the Share Exchange and transactions
contemplated herein, signed by all of members of the Board of Directors of
Moneytech and certified by the Secretary of Moneytech or similar officer.


(e)           Moneytech Financial Statements.  Moneytech shall have provided
audited and unaudited financial statements, as referenced in Section 2.8 hereof,
of Moneytech as may be required for the Item 2.01 Form 8-K.


Section 7.3.          Conditions to Obligation of Moneytech.  The obligations of
Moneytech to consummate the Share Exchange are subject to the satisfaction or
waiver (where permissible) of the following additional conditions:


(a)           Representations and Warranties. Each of the representations and
warranties of Source and Wiki Sub set forth in this Agreement shall be true and
correct as of the date of this Agreement and as of the Closing as though made as
of the Closing, except (i) to the extent that such representations and
warranties refer specifically to an earlier date, in which case such
representations and warranties shall have been true and correct as of such
earlier date, and (ii) this condition shall be deemed satisfied unless the
incorrectness of such representations and warranties would, in the aggregate,
reasonably be expected to result in a Material Adverse Effect.


(b)           Agreements and Covenants.  Each of Source and Wiki Sub shall have
performed in all material respects all of their respective obligations and
complied with all of their respective agreements and covenants to be performed
or complied with by them under this Agreement at or prior to the Closing.


(c)           Officer’s Certificate.  Source and Wiki Sub shall each have
delivered to Moneytech a certificate, dated the Closing Date, signed by the
chief executive officer or chief financial officer of Source, certifying in such
capacity as to the satisfaction of the conditions specified in Sections 7.3(a),
7.3(b), 7.3(e) and 7.3(f).


(d)           Secretary’s Certificate. Source shall have delivered to Moneytech
a true copy of the resolutions of Source and Wiki Sub authorizing the execution
of this Agreement and the consummation of the Share Exchange and transactions
contemplated herein, certified by the secretary or similar officer of each
respective entity.
 
 
20

--------------------------------------------------------------------------------

 
 
(e)           Source and Source Subsidiaries Material Adverse Effect.  No
Material Adverse Effect shall have occurred since the date of this Agreement
with respect to Source or any Source Subsidiary.


(f)            Election and Resignation of Directors and Officers.  Evidence of
the resignations and elections of the directors and officers of Source pursuant
to Section 4.4 of this Agreement shall have been provided.


(g)           Arrangements as to the election of Directors of Source until June
30, 2018, satisfactory to Moneytech shall have been documented.


(h)           Each of Garibaldi and DeFeudis shall have entered into employment
agreements with Wiki Sub with respect to their employment as officers of Wiki
Sub as described in Section 4.7 of this Agreement.


(i)            At or prior to Closing, all of the indebtedness of Source other
than trade payables and related obligations (collectively, “Trade Debt”) shall
have been converted into equity of Source and the Trade Debt shall have been
assumed by Wiki Sub.
 
ARTICLE VIII
TERMINATION
Section 8.1            Termination.
 
This Agreement may be terminated:
 
(a)           by the mutual consent of Source and Moneytech;
 
(b)           by Source if any condition in Section 7.2 becomes impossible to
perform or satisfy or has not been satisfied in full (in either case, other than
as a result of a breach or default by Source in the performance of its
obligations hereunder) or waived by Source in writing at or prior to the Closing
Date;
 
(c)           by Moneytech if any condition in Section 7.3 becomes impossible to
perform or satisfy or has not been satisfied in full (in either case, other than
as a result of a default by Moneytech in the performance of its obligations
hereunder) and the performance of such condition has not been waived by
Moneytech in writing at or prior to the Closing Date; or
 
(d)           by Source or Moneytech (provided that it is not in material
default of its obligations under this Agreement) if the Closing shall not have
occurred on or before June 15, 2013, provided that so long as both parties are
working diligently towards a closing each shall give reasonable consideration
for up to two requests for extensions of no more than one week each.
 
Section 8.2           Effect of Termination. As to any damages Source, Moneytech
or the Moneytech Shareholders may suffer as a result of the termination or
abandonment of this Agreement by the other (the “Terminating Party”), Source or
Moneytech, as the case may be, shall be entitled to pursue its rights or
remedies against the Terminating Party to the extent such rights or remedies may
be available at law or in equity.
 
 
21

--------------------------------------------------------------------------------

 
 
ARTICLE IX
INDEMNIFICATION


Section 9.1           Indemnification by the Moneytech Shareholders.  Each of
Evans and Moneytech will, jointly and severally, indemnify and hold Source, Wiki
Sub, the Source Representatives and their respective affiliates, directors,
officers, shareholders, representatives, employees and agents (the “Source
Indemnities”) harmless from and against any and all liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all court costs,
litigation expenses and reasonable attorneys’ fees, (individually a “Loss,” and
collectively, “Losses”), that any of Source, Wiki Sub, and their respective
affiliates, directors, officers, shareholders, representatives, employees and
agents may suffer or incur as a result of or relating to:


(i)           the breach of any representation or warranty made by Moneytech or
the Moneytech Shareholders under this Agreement or by Moneytech in any documents
or other instrument delivered pursuant hereto or thereto; and


(ii)          the breach of any covenant or agreement made by Moneytech or the
Moneytech Shareholders under this Agreement or by Moneytech in any Moneytech
documents or other instrument delivered pursuant hereto or thereto (other than
Moneytech’s covenants or agreements to be performed after the Closing).


Each of the Moneytech Shareholders will indemnify and hold the Source
Indemnities harmless from and against any and all Losses that any of the Source
Indemnities may suffer or incur as a result of or relating to:


(i)           the breach of any representation or warranty made by such
Moneytech Shareholder under this Agreement by such Shareholder in any documents
or other instrument delivered pursuant hereto or thereto; and


(ii)          the breach of any covenant or agreement made by such Moneytech
Shareholder under this Agreement or any documents or other instrument delivered
by such Shareholder pursuant hereto or thereto.


In no event shall Evans or the Moneytech Shareholders have any personal
liability for the indemnification provided herein.  The recourse of the Source
Indemnitees shall be limited to the shares of Source held by Evans and the
Moneytech Shareholders as of such time as a claim for indemnification is made
hereunder.


Section 9.2         Indemnification by the Source Representatives.  Each of the
Source Representatives will, jointly and severally, indemnify Moneytech and each
of the Moneytech Shareholders (the “Moneytech Indemnities”) and hold them
harmless from and against and with respect to, and shall reimburse Moneytech and
each of the Moneytech Shareholders for any and all Losses resulting from:


(i)           the breach of any representation or warranty made by Source,
DeFeudis or Garibaldi in this Agreement or any other document delivered pursuant
hereto or thereto; and


(ii)          the breach of any covenant or agreement made by Source in this
Agreement or any other document pursuant hereto or thereto.


In no event shall the Source Representatives have any personal liability for the
indemnification provided herein.  The recourse of the Moneytech Indemnities
shall be limited to the shares of Source held by the Source Representatives as
of such time as a claim for indemnification is made hereunder.


 
22

--------------------------------------------------------------------------------

 
 
ARTICLE X
MISCELLANEOUS


Section 10.1        Survival of Representations, Warranties and
Agreements.  Unless specified otherwise in this Agreement, all of the
representations, warranties and agreements in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Closing for a
period of 12 months from the Closing Date, except for those related to taxes,
which shall survive as long as the applicable statute of limitations.


Section 10.2         Law, Forum and Jurisdiction.  Regardless of any conflict of
law or choice of law principles that might otherwise apply, the Parties agree
that this Agreement shall be governed by and construed in all respects in
accordance with the laws of the State of New York, except that matters relating
to the Source Stock shall be governed by the General Corporation Law of the
State of Delaware.   The Parties agree that any dispute, claim, or litigation
arising out of or relating in any way to this Agreement or the transaction at
issue in this Agreement, shall be subject to the exclusive jurisdiction of the
United States District Court for the Southern District of New York or the
Supreme Court of the State of New York located in New York County.  Each Party
hereby irrevocably waives, to the fullest extent permitted by Law, (a) any
objection that it may now or hereafter have to laying venue of any suit, action
or proceeding brought in such court, (b) any claim that any suit, action or
proceeding brought in such court has been brought in an inconvenient forum, and
(c) any defense that it may now or hereafter have based on lack of personal
jurisdiction in such forum.


Section 10.3          Notices.  Any notices or other communications required or
permitted hereunder shall be sufficiently given if personally delivered to it or
sent by registered mail or certified mail, postage prepaid, or by prepaid
telegram addressed as follows:
 
If to Source, Garibaldi or DeFeudis:


Source Financial, Inc.
1093 Broxton Avenue Suite 210
Los Angeles, CA 90024
Attn:  Edward C. DeFeudis, CEO


With a copy to (which shall not constitute notice):
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07728
Attn: Gregg E. Jaclin, Esq.


If to Moneytech, Evans, or the Moneytech Shareholders:
Moneytech Limited
Level 6/97 Pacific Highway
North Sydney NSW 2060
Australia
Attn: Hugh Evans, CEO


With a copy to (which shall not constitute notice):
Eaton & Van Winkle LLP
3 Park Avenue 16 Floor
New York, New York 10016
Attn: Vince McGill, Esq.
 
or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered, mailed or telegraphed.
 
 
23

--------------------------------------------------------------------------------

 
 
Section 10.4         Entire Agreement.  This Agreement represents the entire
agreement between the parties relating to the subject matter hereof.  This
Agreement alone fully and completely expresses the agreement of the parties
relating to the subject matter hereof.  There are no other courses of dealing,
understanding, agreements, representations or warranties, written or oral,
except as set forth herein.  This Agreement may not be amended or modified,
except by a written agreement signed by all parties hereto.


Section 10.5          Amendment or Waiver.  Every right and remedy provided
herein shall be cumulative with every other right and remedy, whether conferred
herein, at law, or in equity, and may be enforced concurrently herewith, and no
waiver by any party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing.  At any time prior to the Closing Date, this
Agreement may be amended by a writing signed by all parties hereto, with respect
to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance hereof may be extended by a
writing signed by the party or parties for whose benefit the provision is
intended.


Section 10.6          Expenses.  Each party herein shall bear all of their
respective costs and expenses incurred in connection with the negotiation of
this Agreement and in the consummation of the transactions provided for herein
and the preparation thereof.


Section 10.7          Binding Effect; Assignment.  This Agreement shall be
binding upon and shall inure only to the benefit of the parties hereto, and
their permitted assigns hereunder.  This Agreement shall not be assigned by any
party without the prior written consent of the other party.


Section 10.8          Severability.  In the event that any particular provision
or provisions of this Agreement or the other agreements contained herein shall
for any reason hereafter be determined to be unenforceable, or in violation of
any law, governmental order or regulation, such unenforceability or violation
shall not affect the remaining provisions of such agreements, which shall
continue in full force and effect and be binding upon the respective parties
hereto.


Section 10.9          Execution Knowing and Voluntary.  In executing this
Agreement, the parties severally acknowledge and represent that each:  (a) has
fully read and considered this Agreement; (b) has been or has had the
opportunity to be fully apprised by its attorneys of the legal effect and
meaning of this document and all terms and conditions hereof; (c) is executing
this Agreement voluntarily, free from any influence, coercion or duress of any
kind.


Section 10.11        Facsimile and PDF Transmission.  The exchange of copies of
this Agreement and of signature pages by facsimile or PDF transmission shall
constitute effective execution and delivery of this Agreement.


Section 10.12        Headings; Context.  The headings of the sections and
paragraphs contained in this Agreement are for convenience of reference only and
do not form a part hereof and in no way modify, interpret or construe the
meaning of this Agreement.


Section 10.13        Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument


[Remainder of Page Intentionally Left Blank]
 
 
24

--------------------------------------------------------------------------------

 
 
[Signature Page to Share Exchange Agreement]


IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, and entered
into as of the date first above written.


SOURCE FINANCIAL, INC.
 
By:
/s/ Edward DeFeudis
Name:
Edward DeFeudis
Title:
Chief Executive Officer
   
MONEYTECH LIMITED
 
By:
/s/ Hugh Evans
Name:
Hugh Evans
Title:
Chief Executive Officer

 
EDWARD DEFEUDIS
     
/s/ Edward DeFeudis
 
Edward DeFeudis, Individually
     
MARCO GARIBALDI
 
 
/s/ Marco Garibaldi
 
Marco Garibaldi, Individually
 
 
HUGH EVANS
     
/s/ Hugh Evans
 
Hugh Evans, Individually
 

 
MONEYTECH SHAREHOLDERS (AS DEFINED HEREIN)
 
By:
 
Name:
Hugh Evansas Attorney-In-Fact

 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
JOINDER AGREEMENT


The undersigned is executing and delivering this Joinder Agreement to the Share
Exchange Agreement dated May 30, 2013, among Source Financial, Inc., a Delaware
corporation, Moneytech Limited, an Australian corporation, Marco Garibaldi,
Edward Defeudis, Hugh Evans and the shareholders of Moneytech Limited (the
“Share Exchange Agreement”) to confirm that by execution hereof, the
undersigned, a shareholder of Moneytech Limited, becomes a party to and bound by
the terms of the Share Exchange Agreement.  In connection therewith, effective
as of the date hereof the undersigned hereby makes the representations and
warranties contained in Article III of the Share Exchange Agreement with respect
to himself or herself, as the case may be, and the shares of common stock of
Moneytech owned by the undersigned.


The undersigned hereby constitutes Hugh Evans as the true and lawful attorney of
the undersigned, with full power of substitution, to sign on behalf of the
undersigned, in his or her name, all documents and instruments ancillary to the
Share Exchange Agreement as are necessary or desirable to consummate the
transaction contemplated by the Share Exchange Agreement.


In addition, the undersigned represents and warrants to Source Financial, Inc.
that it is a "sophisticated investor" for the purposes of section 708(8)(c) of
the Corporations Act 2001 (Cth) and, in accordance with the certificate from a
qualified accountant attached to this Joinder Agreement, the undersigned:


(a) has net assets of at least AUD$2.5 million; or


(b) has a gross income for each of the last 2 Australian financial years of at
least AUD$250,000 a year.


If you are unable to give the warranty set out above please tick this box o


The number of shares of Moneytech Limited owned by the undersigned and the
address of the undersigned are as set forth below.


This Joinder Agreement shall be governed by the laws of the State of New York,
without regard to any conflicts of laws principles thereof that would call for
the application of the laws of any other jurisdiction.
 
Accordingly, the undersigned has executed and delivered this Joinder Agreement
as of the __ day of June, 2013.
 

      Number of shares of Moneytech Limited held by the Shareholder:
_____________shares  
Signature of Shareholder  
                 
 
   
Address of Shareholder:
 
Print Name of Shareholder
                           

 
 
A-1

--------------------------------------------------------------------------------

 


EXHIBIT B


Source Contribution Agreement
 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
ESCROW AGREEMENT
 
ESCROW AGREEMENT dated as of this ____ day of June___, 2013 (this “Agreement”),
by and among SOURCE FINANCIAL, INC., a Delaware corporation (“Source”), MARCO
GARIBALDI (“Garibaldi”), EDWARD DEFEUDIS (“DeFeudis”), and Eaton & Van Winkle
LLP, 3 Park Avenue, New York, New York 10016 (the “Agent”).
 
Preliminary Statement


Source, Moneytech Limited, an Australian company (“Moneytech”), Garibaldi,
DeFeudis, Hugh Evans and the shareholders of Moneytech have entered into a Share
Exchange Agreement dated as of May 30, 2013 (the “Exchange Agreement”) pursuant
to which Source is to acquire all of the outstanding shares of Moneytech from
the shareholders of Moneytech in exchange for a total of 5,300,000 shares of the
common stock of Source (the “Source Common Stock”), on the terms and subject to
the conditions set forth in the Exchange Agreement (the ”Share Exchange”).
 
Garibaldi is the Chairman of the Source Board of Directors and DeFeudis is the
Chief Executive Officer of Source.
 
In connection with the Share Exchange, Source agreed to cause the formation of
Wiki Group, Inc., a Delaware corporation (“Wiki Sub”), and contribute to Wiki
Sub no later than the consummation of the Share Exchange, the assets comprising
the Source Business and Wiki Sub would assume all of the liabilities of Source,
including the obligations of the Source Business, in exchange for 900 shares of
the common stock of Wiki Sub.

As a condition to the Share Exchange, Garibaldi has agreed to deposit in escrow
with the Agent 1,200,000 shares of Source Common Stock (the “Garibaldi Shares”),
DeFeudis has agreed to deposit in escrow with the Agent 1,200,000 shares of
Source Common Stock (the “DeFeudis Shares”) and Source has agreed to deposit in
escrow with the Agent 1,000 shares of the common stock of Wiki Sub, representing
all of the outstanding shares of Wiki Sub (the “Wiki Sub Shares,” and together
with the Garibaldi Shares and the DeFeudis Shares, the “Escrow Shares”), on the
terms and subject to the conditions set forth in this Agreement.
 
Capitalized terms used herein without definition shall have the respective
meanings assigned to them in the Exchange Agreement.
 
In consideration of the foregoing and intending to be legally bound, the parties
agree as follows:


1.           Appointment of Agent.  Source, Garibaldi and DeFeudis hereby
appoint the Agent as escrow agent in accordance with the terms and conditions
set forth herein, and the Agent hereby accepts such appointment.  Source,
Garibaldi and DeFeudis understand and acknowledge that the Agent has served as
counsel to Moneytech in connection with the Share Exchange.


2.           Deposit of Escrow Shares.   Concurrently with the execution of this
Agreement, (x) Garibaldi has deposited with the Agent one or more certificates
evidencing the Garibaldi Shares, with stock powers executed in blank Medallion
guaranteed, (y) DeFeudis has deposited with the Agent one or more certificates
evidencing the DeFeudis Shares, with stock powers executed in blank Medallion
guaranteed, and (z) Source has deposited with the Agent one or more certificates
evidencing the Wiki Sub Shares, with stock powers executed in blank, together
with a letter of instructions (the “Instruction Letter”) to Standard Registrar &
Transfer Company, Inc., transfer agent for the Source Common Stock (the
“Transfer Agent”), directing the cancellation of the Garibaldi Shares and the
DeFeudis Shares (”). The Agent will hold the Escrow Shares on the terms and
subject to the conditions set forth in this Agreement. Garibaldi may vote the
Garibaldi Shares and DeFeudis may vote the DeFeudis Shares as long as they are
held in escrow under this Agreement.
 
 
C-1

--------------------------------------------------------------------------------

 
 
3.           Release of Escrow. The Agent shall retain the Escrow Shares and
shall not distribute them until it is determined in accordance with Section  4.3
of the Exchange Agreement and the provisions of this Section 3 whether or not
Wiki Sub has achieved the Benchmarks during the Earn-Out Period.


3.1           Upon receipt of a written notice (“GD Direction Notice”) from
Garibaldi and DeFeudis stating that Wiki Sub has achieved the Benchmarks, or
that the Board of Directors of Source has entered into an agreement to sell or
merge Wiki Sub with another entity or to dispose of the assets of Wiki Sub, or
has taken any other action to compromise the ability of Wiki Sub to meet the
Financial Goals, the Agent will promptly deliver a copy of the GD Direction
Notice to Wiki Parent.


3.2           Upon receipt of a written notice from Source stating that the
Benchmarks have not been achieved and that no further extensions of the Earn-Out
Period are required or have been granted in accordance with the terms of
section  4.3 of the Exchange Agreement (a “Source Notice”), the Agent will
promptly deliver a copy of the Source Notice to Garibaldi and DeFeudis.


3.3           If within twenty (20) days of the Agent’s receipt of a GD
Direction Notice the Agent has not received from or on behalf of Source a Source
Notice or other notice in which Source disputes the statements of Garibaldi and
DeFeudis in the GD Direction Notice (a “Source Objection Notice”), the Agent
shall deliver the certificates evidencing the Garibaldi Shares to Garibaldi, the
certificates evidencing the DeFeudis Shares to DeFeudis, and the certificates
evidencing the Wiki Sub Shares to Wiki Parent.


3.4           If within twenty (20) days of the Agent’s receipt of a Default
Notice the Agent has not received from or on behalf of Garibaldi and DeFeudis a
notice (a “GD Objection Notice”) in which Garibaldi and DeFeudis dispute the
statements of Source in the Source Notice, then the Agent shall deliver to (i)
the Transfer Agent, the certificates evidencing the Garibaldi Shares and the
DeFeudis Shares, together with the Instruction Letter. and to (ii) Source, the
certificates evidencing the Wiki Sub Shares. s.


3.5           If the Agent receives (i) a GD Direction Notice and a Source
Objection Notice within the period set forth in Section 3.3, or (ii) a Source
Notice and a GD Objection Notice within the period set forth in Section 3.4
(giving rise in the case of (i) or (ii) to a controversy or dispute, hereinafter
referred to as a “Dispute”), the Agent shall continue to hold the Escrow Shares
until final resolution of the Dispute.  A final resolution of the Dispute shall
occur if (x) a written agreement is reached between Source, on the one hand, and
Garibaldi and DeFeudis, on the other hand, with respect to Dispute directing the
disposition and delivery of the Escrow Shares; or (y) a final, non appealable
determination of a court of competent jurisdiction.  Upon final resolution of
the Dispute, and upon receipt by the Agent of evidence of such resolution, the
Agent shall deliver the Escrow Shares in accordance with such resolution.


3.6           Upon receipt of a written notice from Source that its Board of
Directors has authorized the delivery of the Wiki Sub Shares to Source, the
Garibaldi Shares to Garibaldi and the DeFeudis Shares to DeFeudis, even though
the Benchmarks have not been attained, the Agent shall deliver the certificates
evidencing the Wiki Sub Shares to Source, the certificates evidencing the
Garibaldi Shares to Garibaldi, and the certificates evidencing the DeFeudis
Shares to DeFeudis.
 
 
C-2

--------------------------------------------------------------------------------

 
 
3.7.           Any claim or Dispute between Source, on the one hand, and
Garibaldi and DeFeudis, on the other hand, as to their entitlement to the Escrow
Shares shall be resolved in an action, suit or proceeding commenced in the
courts of the State of New York located in New York County or the United States
District Court for the Southern District of New York.


4.           Exculpation and Indemnification of Agent


4.1           The Agent shall have no duties or responsibilities other than
those expressly set forth herein.  The Agent shall have no duty to enforce any
obligation of any person to make any payment or delivery, or to direct or cause
any payment or delivery to be made, or to enforce any obligation of any person
to perform any other act.  The Agent shall be under no liability to the other
parties hereto or to anyone else by reason of any failure on the part of any
party hereto or any maker, guarantor, endorser or other signatory of any
document or any other person to perform such person’s obligations under any such
document.  Except for amendments to this agreement referred to below, and except
for instructions given to the Agent by Source, on the one hand, and Garibaldi
and DeFeudis, on the other hand, relating to the Escrow Shares under this
Agreement, the Agent shall not be obligated to recognize any agreement between
any and all of the persons referred to herein, notwithstanding that references
hereto may be made herein and whether or not he has knowledge thereof.


4.2           The Agent shall not be liable to Source, Garibaldi, DeFeudis, or
to anyone else for any action taken or omitted by it, or any action suffered by
it to be taken or omitted, in good faith and in the exercise of its own best
judgment.  The Agent may rely conclusively and shall be protected in acting upon
any order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Agent), statement, instrument, report or other paper or
document (not only as to its due execution and the validity and effectiveness of
its provisions, but also as to the truth and acceptability of any information
therein contained), which is believed by the Agent to be genuine and to be
signed or presented by the proper person or persons.  The Agent shall not be
bound by any notice or demand, or any waiver, modification, termination or
rescission of this agreement or any of the terms thereof, unless evidenced by a
writing delivered to the Agent signed by the proper party or parties and, if the
duties or rights of the Agent are affected, unless it shall give its prior
written consent thereto.


4.3           The Agent shall not be responsible for the sufficiency or accuracy
of the form of, or the execution, validity, value or genuineness of, any
document or property received, held or delivered by it hereunder, or of any
signature or endorsement thereon, or for any lack of endorsement thereon, or for
any description therein; nor shall the Agent be responsible or liable to the
other parties hereto or to anyone else in any respect on account of the
identity, authority or rights of the persons executing or delivering or
purporting to execute or deliver any document or property or this
Agreement.  The Agent shall have no responsibility with respect to the use or
application of any funds or other property paid or delivered by the Agent
pursuant to the provisions hereof.


4.4           The Agent shall have the right to assume in the absence of written
notice to the contrary from the proper person or persons that a fact or an event
by reason of which an action would or might be taken by the Agent does not exist
or has not occurred, without incurring liability to the other parties hereto or
to anyone else for any action taken or omitted, or any action suffered by it to
be taken or omitted, in good faith and in the exercise of its own best judgment,
in reliance upon such assumption.


4.5           In the event the Agent shall be uncertain as to its duties or
rights hereunder, or shall receive instructions from any party hereto with
respect to whether or not the Benchmarks have been achieved, or as to the
disposition or delivery of the Escrow Shares, which, in its opinion, are in
conflict with any of the provisions of this agreement, it shall be entitled to
refrain from taking any action until such time as there has been a final
determination of the rights of Source, on the one hand, and Garibaldi and
DeFeudis, on the other hand, with respect to the Escrow Shares, or
alternatively, it may deposit the Escrow Shares with a court of competent
jurisdiction in an interpleader action. For purposes of this Section 4.5, there
shall be deemed to have been a final determination of the rights of Source, on
the one hand, and Garibaldi and DeFeudis, on the other hand, with respect to the
Escrow Shares at such time as the Escrow Agent shall receive joint written
instructions from Source, on the one hand, and Garibaldi and DeFeudis, on the
other hand, or a copy of a final judgment rendered by a court of competent
jurisdiction which is not subject to appeal.
 
 
C-3

--------------------------------------------------------------------------------

 
 
4.6           Source, on the one hand, and Garibaldi and DeFeudis, on the other
hand, each agree to defend, indemnify and hold the Agent harmless from and
against any and all expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Agent in connection with any action, suit
or other proceeding involving any claim, or in connection with any claim or
demand, which in any way, directly or indirectly, arises out of or relates to
this Agreement, the services of the Agent hereunder, or the Escrow Shares held
by it hereunder.  The Agent shall have a lien for the amount of any such
expenses or loss on the Escrow Shares held by it hereunder.  Promptly after the
receipt of the Agent of notice of any demand or claim or the commencement of any
action, suit or proceeding, the Agent shall, if a claim in respect thereof is to
be made against Source, on the one hand, and Garibaldi and DeFeudis, on the
other hand, (each, a “Party”), notify the Party thereof in writing, but the
failure by the Agent to give such notice shall not relieve the Party from any
liability which the Party may have to the Agent hereunder.


4.7           For the purposes hereof, the term “expense or loss” shall include
all amounts paid or payable to satisfy any claim, demand or liability, or in
settlement of any claim, demand, action, suit or proceeding settled with the
express written consent of the Agent, and all costs and expenses, including, but
not limited to, reasonable counsel fees and disbursements, paid or incurred in
investigating or defending against any such claim, demand, action, suit or
proceeding.


5.           Termination of Agreement and Resignation of Agent


5.1           This Agreement shall terminate on the final disposition of the
property held in escrow hereunder, provided that the rights of the Agent and the
obligations of the other parties hereto under Section 4 shall survive the
termination hereof.


5.2           The Agent may resign at any time and be discharged from his duties
as Agent hereunder by giving the Parties at least 30 days’ prior written notice
thereof.  As soon as practicable after its resignation, the Agent shall turn
over to a successor escrow agent appointed by the Parties the Escrow Shares held
hereunder upon presentation of the document appointing the successor escrow
agent and its acceptance thereof.  If a successor escrow agent has not been so
appointed within the 60-day period following such notice of resignation, the
Agent may deposit the Escrow Shares with any court it deems appropriate.


6.           Miscellaneous


6.1         This Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York.  The representations and warranties
contained in this Agreement shall survive the execution and delivery hereof and
any investigations made by any Party.  The headings in this agreement are for
purposes of reference only and shall not limit or otherwise affect any of the
terms hereof.


6.2        Each of the Parties hereby irrevocably consents to the jurisdiction
of the courts of the State of New York located in New York County and the United
States District Court for the Southern District of New York in connection with
any action, suit or other proceeding arising out of or relating to this
agreement or any action taken or omitted hereunder, and waives personal service
of any summons, complaint or other process and agrees that the service thereof
may be made by certified or registered mail directed to the Parties at their
respective addresses for purposes of notices hereunder.
 
 
C-4

--------------------------------------------------------------------------------

 
 
6.3          All notices, requests, demands and other communications provided
for herein shall be in writing, shall be delivered by hand or by first-class
mail, certified or registered with postage prepaid, or by facsimile or
electronic mail with receipt confirmed, shall be deemed given when received and
shall be addressed to the parties hereto at their respective addresses listed
below or to such other persons or addresses as the relevant party shall
designate as to itself from time to time in writing delivered in like manner.


If to Source:


c/o Moneytech Limited
Level 6/97 Pacific Highway
North Sydney NSW 2060
Australia
Attn: Hugh Evans, CEO


With a copy to (which shall not constitute notice):
Eaton & Van Winkle LLP
3 Park Avenue 16 Floor
New York, New York 10016
Attn: Vince McGill, Esq.


If to Garibaldi or DeFeudis:


c/o Wiki Technologies, Inc.
1093 Broxton Avenue Suite 210
Los Angeles, CA 90024
Attn:  Edward C. DeFeudis, CEO


With a copy to (which shall not constitute notice):
Anslow & Jaclin, LLP
195 Route 9 South, Suite 204
Manalapan, NJ 07728
Attn: Gregg E. Jaclin, Esq.


If to the Agent:


Eaton & Van Winkle, LLP
Three Park Avenue, 16th Floor
New York, NY 10016
Attention: Vincent J. McGill, Esq.
Telephone: (212) 779-9910
Facsimile:  (212) 779-9928
E-mail: vmcgill@evw.com
 
6.4           This Agreement and the rights and obligations of the Parties
hereunder may not be assigned.  This Agreement and the rights and obligations
hereunder of the Agent may be assigned by the Agent only to a successor to its
entire business.  This Agreement shall be binding upon and inure to the benefit
of each Party’s respective successors, heirs and permitted assigns.  No other
person shall acquire or have any rights under or by virtue of this
Agreement.  This Agreement may not be changed orally or modified, amended or
supplemented without an express written agreement executed by the Agent, and
each of the Parties. This Agreement is intended to be for the sole benefit of
the Parties hereto, and (subject to the provisions of this Section 6.4) their
respective successors, heirs and assigns, and none of the provisions of this
Agreement are intended to be, nor shall they be construed to be, for the benefit
of any third person.
 
 
C-5

--------------------------------------------------------------------------------

 
 
6.5           From time to time on and after the date hereof, the Parties shall
deliver or cause to be delivered to the Agent such further documents and
instruments and shall do and cause to be done such further acts as the Agent
shall reasonably request (it being understood that the Agent shall have no
obligation to make any such request) to carry out more effectively the
provisions and purposes of this Agreement, to evidence compliance herewith or to
assure itself that it is protected in acting hereunder.


6.6           This Agreement shall be construed without regard to any
presumption or other rule requiring construction against the party causing such
instrument to be drafted.  The terms “hereby,” “hereof,” “hereto,” “hereunder,”
and any similar terms, as used in this agreement, refer to the agreement in its
entirety and not only to the particular portion of this agreement where the term
is used.  The word “person” shall mean any natural person, partnership, company,
government and any other form of business or legal entity.  All words or terms
used in this agreement, regardless of the number or gender in which they are
used, shall be deemed to include any other number and any other gender as the
context may require.  This agreement shall not be admissible in evidence to
construe the provisions of any prior agreement.  The rule of ejusdem generis
shall not be applicable herein to limit a general statement, which is followed
by or referable to an enumeration of specific matters, to matters similar to the
matters specifically mentioned.


6.7           This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signature of all of the
parties reflected hereon as the signatures.
 
 
C-6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed and delivered this agreement on
the day and year first above written.



 
Source Financial, Inc.
         
 
By:
       
Name: Edward DeFeudis
     
Title: Chief Executive Officer
                     
Marco Garibaldi
                     
Edward DeFeudis
 

 

Eaton & Van Winkle LLP, as Escrow Agent:             By:        
Vincent J. McGill
      Partner    

 
 
C-7 

--------------------------------------------------------------------------------